Exhibit 10.01

 

FLEXTRONICS INTERNATIONAL USA, INC. AMENDED AND

RESTATED 2005 SENIOR EXECUTIVE DEFERRED COMPENSATION PLAN

 

  1. Purpose.

 

Flextronics International USA, Inc. (the “Company”) hereby amends and restates
in its entirety the Flextronics International USA, Inc. 2005 Senior Executive
Deferred Compensation Plan (as amended and restated, the “Plan”). The Plan sets
forth the terms of an unfunded deferred compensation plan for a select group of
management, highly compensated employees, directors and persons who have been
part of a select group of management, highly compensated employees or directors
of Company who may agree, pursuant to the Deferral Agreements, to defer certain
compensation. It is intended that the Plan constitute an unfunded “top hat plan”
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Plan shall be administered and construed in accordance with
Section 409A of the Code and any administrative guidance issued thereunder.

 

  2. Definitions.

 

The following terms used in the Plan shall have the meanings set forth below:

 

(a) “Affiliate” means, with respect to the Company, any entity directly or
indirectly controlling, controlled by, or under common control with the Company
or any other entity designated by the Board in which the Company or an Affiliate
has an interest.

 

(b) “Award Agreement” shall mean any agreement between the Company and a
Participant for the payment to the Participant of compensation that is deferred
under this Plan.

 

(c) “Beneficiary” shall mean any person, persons, trust or other entity
designated by a Participant to receive benefits, if any, under the Plan upon
such Participant’s death. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or Plan Administrator.

 

(d) “Board” shall mean the Board of Directors of FIL.

 

(e) “Change in Control” shall mean a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of its
assets, within the meaning of Section 409A(a)(2)(A)(v) and administrative
guidance issued under Code Section 409A.

 

(f) “Claimant” shall have the meaning set forth in Section 9(a).

 

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, and
Treasury Regulations issued thereunder.



--------------------------------------------------------------------------------

(h) “Committee” shall mean the Compensation Committee appointed by the Board.

 

(i) “Company” shall mean Flextronics International USA, Inc., any successor to
all or a major portion of the Company’s assets or business that assumes the
obligations of the Company, and any other corporation or unincorporated trade or
business that has adopted the Plan with the approval of the Company, and is a
member of the same controlled group of corporations or the same group of trades
or businesses under common control (within the meaning of Code sections 414(b)
and 414(c)) as the Company, or an affiliated service group (as defined in Code
section 414(m)) which includes the Company, or any other entity required to be
aggregated with the Company pursuant to regulations under Code sections 414(o)
and 409A or any other affiliated entity that is designated by the Company as
eligible to adopt the Plan.

 

(j) “Deferral Account” shall mean the recordkeeping account, and any
sub-accounts if determined by the Committee or the Plan Administrator to be
necessary or appropriate for the proper administration of the Plan, established
and maintained by the Company in the name of a Participant as provided in
Section 4(b) for compensation payable to a Participant pursuant to a Deferral
Agreement.

 

(k) “Deferral Agreement” shall mean an agreement executed by the Participant and
the Company, in such form as approved by the Committee or the Plan
Administrator, and as may be revised from time to time with respect to any one
or more Participants by or at the direction of the Committee or Plan
Administrator, whereby (A) the Participant (i) agrees to receive certain types
of compensation in the future pursuant to the provisions of this Plan,
(ii) elects to defer future compensation such Participant would otherwise be
entitled to receive in cash from the Company, including an amount or percentage
of compensation to be deferred, and/or (iii) makes such other elections as are
permitted and provides such other information as is required under the Plan, and
(B) the Participant specifies a schedule according to which the Participant will
receive payout of his or her compensation that is payable in the future under
this Plan. Each Deferral Agreement shall be consistent with this Plan and shall
incorporate by its terms the provisions of this Plan.

 

(l) “Deferral Day” shall mean, for each Participant, the day on which the
Company is required, by the terms of the applicable Deferral Agreement form or
any other agreement between the Participant and the Company, to credit an amount
to the Participant’s Deferral Account under this Plan.

 

(m) “Disabled” shall mean a Participant who (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s employer. This definition shall be construed and
administered in accordance with the requirements of Code Section 409A(a)(2)(C).

 

-2-



--------------------------------------------------------------------------------

(n) “Fair Market Value” shall mean, on a given date of valuation, (i) with
respect to any mutual fund, the closing net asset value as reported in The Wall
Street Journal with respect to the date of valuation and (ii) with respect to a
security traded on a national securities exchange or the NASDAQ National Market,
the closing price on the date of valuation as reported in The Wall Street
Journal.

 

(o) “FIL” shall mean Flextronics International Ltd.

 

(p) “Hypothetical Investments” shall have the meaning set forth in Section 4(d).

 

(q) “Manager” shall have the meaning set forth in Section 4(d).

 

(r) “Officers” shall have the meaning set forth in Section 8(b)(ii).

 

(s) “Participant” shall mean a present or former employee or director of the
Company who participates in this Plan and any other present or former employee
or director designated from time to time by the Committee.

 

(t) “Plan” shall mean this Flextronics International USA, Inc. Amended and
Restated 2005 Senior Executive Deferred Compensation Plan.

 

(u) “Plan Administrator” shall mean the Plan Administrator, if any, appointed
pursuant to Section 3(a).

 

(v) “Released Party” shall have the meaning set forth in Section 8(b)(iii).

 

(w) “Separation from Service” shall mean the cessation of employment with the
Company. This definition shall be construed and administered in accordance with
the requirements of Code Section 409A(a)(2)(B)(i).

 

(x) “Share Award Deferral” shall have the meaning set forth in Section 4(l).

 

(y) “Specified Employee” shall mean a key employee (as defined in Code
Section 416(i) without regard to paragraph 5 thereof) of FIL, for so long as any
of its stock is publicly traded on an established securities market or
otherwise. This definition shall be construed and administered in accordance
with the requirements of Code Section 409A(a)(2)(B)(i).

 

(z) “Stock Unit” shall mean compensation in the form of a vested or unvested
right to receive shares of FIL in the future.

 

(aa) “Trust” shall mean any trust or trusts established or designated by the
Company pursuant to Section 5(a) to hold assets in connection with the Plan.

 

(bb) “Trustee” shall have the meaning set forth in Section 5(a).

 

-3-



--------------------------------------------------------------------------------

(cc) “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. This definition shall be construed
and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(ii).

 

  3. Authority and Administration of the Committee and Plan Administrator.

 

(a) Authorization of Committee or Plan Administrator. The Committee shall
administer the Plan and may select one or more persons to serve as the Plan
Administrator. The Plan Administrator shall have authority to perform any act
that the Committee is entitled to perform under this Plan, except to the extent
that the Committee specifies limitations on the Plan Administrator’s authority.
The initial Plan Administrator shall be the Company’s Chief Financial Officer.
Any person selected to serve as the Plan Administrator may, but need not, be a
Committee member or an officer or employee of the Company. However, if a person
serving as Plan Administrator or a member of the Committee is a Participant,
such person may not decide or vote on a matter affecting his interest as a
Participant.

 

(b) Administration by Committee or Plan Administrator. The Committee or Plan
Administrator shall administer the Plan in accordance with its terms, and shall
have all powers necessary to accomplish such purpose, including the power and
authority to reasonably construe and interpret the Plan, to reasonably define
the terms used herein, to reasonably prescribe, amend and rescind rules and
regulations, agreements, forms, and notices relating to the administration of
the Plan, and to make all other determinations reasonably necessary or advisable
for the administration of the Plan. The Committee or Plan Administrator may
appoint additional agents and delegate thereto powers and duties under the Plan.

 

  4. Deferral Agreements, Deferral Accounts and Share Award Deferrals.

 

(a) Deferral Agreement. The Company and any Participant may agree to defer all
or a portion of his or her compensation, under the terms provided in any
Deferral Agreement form provided to the Participant in accordance with the Plan,
by executing a completed Deferral Agreement. An election to defer compensation
for a taxable year pursuant to a Deferral Agreement must be made not later than
the close of the preceding taxable year, or at such other time provided in
Treasury Regulations issued under Code Section 409A (or earlier date specified
in the applicable Deferral Agreement form); provided that, in the case of the
first year in which a Participant becomes eligible to participate in the Plan
within the meaning of Code Section 409A and applicable administrative guidance,
such election may be made with respect to services to be performed subsequent to
the election within 30 days after the date the Participant becomes eligible to
participate in the Plan (or earlier date specified in the applicable Deferral
Agreement form); and, in the case of any performance-based compensation based on
services performed over a period of at least 12 months, such election may be
made no later than 6 months before the end of the period (or earlier date
specified in the applicable Deferral Agreement form). The Deferral Agreement
form shall establish for each Participant the amount and type of compensation
(including bonuses and/or salary) that may or shall be deferred pursuant to the
Plan and such determination will be reflected on the relevant Deferral Agreement

 

-4-



--------------------------------------------------------------------------------

form, and may establish maximum or minimum amounts of aggregate deferrals that
may be elected for a Participant. A Participant shall not be entitled to vary
any term that is set forth in the Deferral Agreement form except to the extent
that the form of Deferral Agreement itself permits variations.

 

(b) Code Section 409A Transition Rules. The Committee or Plan Administrator, in
its sole and absolute discretion, may offer to any Participant the option to
(i) terminate participation in the Plan and to receive in 2005 a complete payout
of his or her vested Deferral Account, (ii) cancel deferral elections with
respect to compensation that would otherwise be payable in 2005, (iii) make new
elections in 2005 as to time and form (but not medium) of payment for
compensation that would not otherwise be payable under the Plan in 2005,
provided the elections are consistent with the requirements of Code
Section 409A, or (iv) make new elections in 2006 as to time and form (but not
medium) of payment for deferrals of compensation that would not otherwise be
payable under the Plan in 2006, provided the elections are consistent with the
requirements of Code Section 409A. Any elections made under this Section shall
be administered by the Committee or the Plan Administrator in accordance with
Internal Revenue Service Notice 2005-1, proposed Treasury Regulations §1.409A-1
et seq. and any successor legislation or guidance that amends, supplements or
replaces such guidance.

 

(c) Establishment of Deferral Accounts. The Committee or Plan Administrator
shall establish a Deferral Account for each Participant. Each Deferral Account
shall be maintained for the Participant solely as a bookkeeping entry by the
Company to evidence unfunded obligations of the Company. The Participant shall
be 100% vested in the Participant’s Deferral Account at all times, except to the
extent otherwise specified in the applicable Deferral Agreement or in any other
agreement between the Company and the Participant. The provisions with respect
to vesting in any such Deferral Agreement or other agreement shall be
incorporated in this Plan and given effect as if fully set forth herein. A
Participant’s Deferral Account shall be credited with the amounts required to be
credited to the Participant’s Deferral Account pursuant to the Participant’s
initial Deferral Agreement or pursuant to any subsequent Deferral Agreement
entered into by that Participant and the Company, in each case, less the amount
of federal, state or local tax required by law to be withheld with respect to
such amounts, unless such withholding is provided from another source, and shall
be adjusted for Hypothetical Investment results as described herein.

 

(d) Hypothetical Investments and Managers. Subject to the provisions of
Section 4(g), amounts credited to a Deferral Account shall be deemed to be
invested in one or more hypothetical investments (“Hypothetical Investments”).
Each Participant shall select an investment manager (a “Manager”) from a list
established by the Committee or Plan Administrator, and the Manager will then
select Hypothetical Investments on the Participant’s behalf. A Participant may
select a successor Manager from such list of Managers from time to time. For the
unvested portion of a Participant’s Deferral Account, a Manager may select
Hypothetical Investments from a list of investments selected from time to time
by the Committee or Plan Administrator (the “Unvested Account List”), and
subject to any limitation on permissible allocations among groups of
Hypothetical Investments that the Committee or Plan Administrator may establish.
For the vested portion of a Participant’s Deferral Account (which shall be
accounted for in a separate vested subaccount pursuant to Section 4(j)), a
Manager may select Hypothetical Investments from a list of publicly available
mutual funds, publicly traded

 

-5-



--------------------------------------------------------------------------------

stock and bonds selected from time to time by the Committee or Plan
Administrator (the “Vested Account List”). The Committee or Plan Administrator
shall consider requests from any Participant to add to the list of Managers
and/or to the Vested Account List, and shall satisfy such requests if they are
reasonably acceptable to the Committee or Plan Administrator. The Committee or
Plan Administrator may change or discontinue any Hypothetical Investment or
Manager if reasonably necessary to satisfy business objectives of the Company or
its Affiliates; provided that, following a Change in Control, neither the
Committee nor the Plan Administrator may change or modify the investment options
existing immediately prior to such Change in Control in any manner that is
adverse to the Participants. Except in accordance with Section 4(l), no
Hypothetical Investments may be made in any debt or equity issued by FIL or its
Affiliates.

 

(e) List of Hypothetical Investments and Managers. An initial list of Managers,
an initial Unvested Account List, and an initial Vested Account List shall be
established by the Board, the Committee or the Plan Administrator and each such
list shall be provided to each Participant in connection with the initial
Deferral Agreement.

 

(f) Investment of Deferral Accounts. As provided in Sections 4(d) and 5(b), each
Deferral Account shall be deemed to be invested in one or more Hypothetical
Investments as of the date of the deferral or credit, as the case may be. The
amounts of hypothetical income, appreciation and depreciation in value of the
Hypothetical Investments shall be credited and debited to, or otherwise
reflected in, such Deferral Account from time to time in accordance with
procedures established by the Committee or Plan Administrator. Unless otherwise
determined by the Committee or Plan Administrator, amounts credited to a
Deferral Account shall be deemed invested in Hypothetical Investments as of the
date so credited.

 

(g) Allocation and Reallocation of Hypothetical Investments. A Manager may
allocate and reallocate amounts credited to a Participant’s Deferral Account to
one or more of the Hypothetical Investments authorized under the Plan with such
frequency as determined by the Committee or the Plan Administrator. Subject to
the rules established by the Committee or Plan Administrator, a Manager may
reallocate amounts credited to a Participant’s Deferral Account to other
Hypothetical Investments by filing with the Committee or Plan Administrator a
notice, in such form as may be specified by the Committee or Plan Administrator.
No Participant shall have the right, at any time, to direct a Manager to enter
into specific transactions in connection with his or her Deferral Account;
provided that this provision shall not prohibit the Participant from
communicating with the Manager regarding Hypothetical Investments, including
communication regarding preferred Hypothetical Investment objectives. Each
Manager shall have the power to acquire and dispose of such Hypothetical
Investments as the Manager determines necessary in connection with its
portfolio. The Committee or Plan Administrator may restrict or prohibit
reallocation of amounts deemed invested in specified Hypothetical Investments or
invested by specified Managers to comply with applicable law or regulation.

 

(h) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Hypothetical Investments are to be used
for measurement purposes only. A Participant’s election of any such Hypothetical
Investments, the allocation of such Hypothetical Investments to his or her
Deferral Account, the calculation of additional amounts and the crediting or
debiting of such amounts to a Participant’s Deferral

 

-6-



--------------------------------------------------------------------------------

Account shall not be considered or construed in any manner as an actual
investment of his or her Deferral Account in any such Hypothetical Investments.
In the event that the Company or the Trustee, in its own discretion, decides to
invest funds in any or all of the Hypothetical Investments, no Participant shall
have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Deferral Account shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust. The Participant shall at all times remain an unsecured
creditor of the Company.

 

(i) Forfeiture of Unvested Portions of Deferral Accounts Upon Termination of
Employment. Upon the termination of a Participant’s employment with the Company,
any unvested portion of the Participant’s Deferral Account (excluding the
portion, if any, that vests as a result of such termination) shall be forfeited
and terminated in accordance with the applicable Deferral Agreement, except as
otherwise determined by the Committee in its sole and absolute discretion.

 

(j) Change in Law. If a future change in law would, in the judgment of the
Committee or Plan Administrator, likely accelerate taxation to a Participant of
amounts that would be credited to the Participant’s Deferral Account in the
future under the Participant’s Deferral Agreement, the Company and the
Participant will attempt to amend the Plan to satisfy the requirements of the
change in law and, unless and until such an amendment is agreed to, Company
shall cease deferrals under this Deferral Agreement on the effective date of
such change in law; provided however, the Company shall not cease deferrals if
such cessation would violate the provisions of Code Section 409A.

 

(k) Separate Maintenance of Vested Subaccounts. A separate vested subaccount
shall be established and maintained for each Participant who either (a) elects
to defer amounts of salary and/or cash bonus payments pursuant to a Deferral
Agreement, or (b) becomes vested in a portion of the unvested balance of the
Participant’s Deferral Account (the “Unvested Balance”). A Participant’s vested
subaccount shall constitute part of the Participant’s Deferral Account. Whenever
a portion of a Participant’s Unvested Balance becomes vested, the portion that
becomes vested shall be transferred to the Participant’s separate vested
subaccount as specified in the Deferral Agreement or other agreement entered
into between the Participant and the Company. If a Participant elects to defer
amounts of salary and cash bonus pursuant to a Deferral Agreement, the deferral
salary and cash bonus shall be accounted for in the Participant’s separate
vested subaccount. The amounts of hypothetical income, appreciation and
depreciation in value of the Hypothetical Investments of amounts in a vested
subaccount shall be credited and debited to, or otherwise reflected in, such
vested subaccount from time to time in accordance with procedures established by
the Committee or Plan Administrator. Unless otherwise determined by the
Committee or Plan Administrator, amounts credited to a vested subaccount shall
be deemed invested in Hypothetical Investments as of the date so credited.

 

(l) Share Award Deferrals. Pursuant to an applicable Award Agreement,
compensation in the form of a Stock Unit may be deferred under this Plan (any
such deferral, a “Share Award Deferral”). If a Share Award Deferral is made for
a Participant, a separate subaccount of the Participant’s Deferral Account shall
be established and maintained in order to account for the Participant’s rights
under the Share Award Deferral, and any hypothetical earnings and losses thereon
shall be recorded in such separate subaccount. Any such subaccount

 

-7-



--------------------------------------------------------------------------------

shall be unvested to the extent attributable to an unvested Stock Unit, and from
the time that the Stock Unit vests shall be deemed to be invested solely in
shares of FIL stock. Notwithstanding any other provision of the Plan to the
contrary, a Participant shall not be entitled to reallocate any portion of a
subaccount that is deemed invested in a Stock Unit or FIL shares to another
Hypothetical Investment.

 

  5. Establishment of Trust.

 

(a) The Trust Agreement. The Company has entered into a Trust Agreement for the
Plan, providing for the establishment of a trust to be held and administered by
a trustee (the “Trustee”) designated in the Trust Agreement (the “Trust”). The
Trustee shall be the agent for purposes of such duties delegated to the Trustee
by the Committee or Plan Administrator as set forth in the Trust Agreement. The
Trust shall be irrevocable.

 

(b) Funding the Trust. Except as otherwise provided in Section 5(d) with respect
to Share Award Deferrals, on the relevant Deferral Day, the Company shall
deposit into the Trust cash or other assets, as specified in the applicable
Deferral Agreement, equal to the aggregate amount required to be credited to the
Participant’s Deferral Account for that Deferral Day, less applicable taxes
required to be withheld, if any. The assets of the Trust shall remain subject to
the claims of the general creditors of the Company in the event of an insolvency
of the Company. Assets of the Trust shall at all times be located within the
United States.

 

(c) Taxes and Expenses of the Trust. The Committee and the Plan Administrator
shall make all investment decisions for the Trust, and no Participant shall be
entitled to direct any investments of the Trust. All taxes on any gains and
losses from the investment of the assets of the Trust shall be recognized by the
Company and the taxes thereon shall be paid by the Company and shall not be
recovered from the Deferral Accounts or the Trust. The third-party
administrative expenses of the Plan and the Trust, including expenses charged by
the Trustee to establish the Trust and the Trustee’s annual fee per Deferral
Account, shall be paid by the Company, and shall neither be payable by Trustee
from the Trust nor reduce any Deferral Accounts; provided that any Managers’
fees or other expenses incurred with respect to particular Hypothetical
Investment or any asset of the Trust which corresponds to a particular
Hypothetical Investment shall be charged to the Deferral Account that is deemed
invested in such Hypothetical Investment. No part of the Company’s internal
expenses to administer the Plan, including overhead expenses, shall be charged
to the Trust or the Deferral Accounts.

 

(d) Trust for Share Award Deferrals. In connection with a Share Award Deferral,
the Company shall be required to deposit shares of FIL into trust only if
required to do so under the terms of the applicable Award Agreement, and in no
event earlier than the time that the related Stock Unit vests. If shares of FIL
are to be transferred into trust under a Share Award Deferral, the shares may be
transferred either into the Trust (as may be amended to provide for such
transfer) or into another trust established for the benefit of the Participants.
To the extent practicable, the terms of any trust used or established for a
Share Award Deferral shall resemble the terms of the Trust Agreement as of the
date hereof; provided that any FIL shares that FIL contributes to the trust
shall be subject to the claims of the general creditors of both the Company and
FIL and shall revert to FIL if they are not payable to a Participant upon
termination of the

 

-8-



--------------------------------------------------------------------------------

trust or (if earlier) at the time of the forfeiture of the corresponding deemed
investment in accordance with Section 4(i).

 

  6. Settlement of Deferral Accounts.

 

(a) Payout Elections. The Company shall pay or direct the Trustee to pay the net
amount credited to a Deferral Account as elected by the Participant in the
Participant’s Deferral Agreement in accordance with the provisions of this Plan
or as provided in an Award Agreement. A Participant shall be required to select
one of the payout alternatives set forth in the form of Deferral Agreement
provided to the Participant by the Plan Administrator. Except for payouts due to
the death, Disability, Unforeseeable Emergency or Separation from Service of the
Participant, no payout of amounts credited to a Participant’s Deferral Account
shall occur prior to the first anniversary of the Deferral Agreement. The
Committee or Plan administer may, in its sole discretion, allow a Participant to
redefer the payout of his Deferral Account one or more times; provided, that
(i) such redeferral may not take effect until at least 12 months after the date
on which such election is made; (ii) in the case of an election related to any
payment other than a payment that would be made upon the Participant’s death,
Disability, or the occurrence of an Unforeseeable Emergency, the first payment
with respect to which such election is made must be deferred for a period of not
less than 5 years from the date such payment would otherwise have been made; and
(iii) any election that would affect a scheduled payout may be made not less
than 12 months prior to the date of the first scheduled payout date. The
preceding restrictions on redeferrals shall be construed and administered in
accordance with the requirements of Code Section 409A(a)(4)(C). No Participant
shall be entitled to accelerate the time or schedule of any payment under the
Plan, except where an acceleration would not result in the imposition of
additional tax under Code Section 409A.

 

(b) Payment in Cash or Securities. The Company shall settle a Participant’s
Deferral Account, and discharge all of its obligations to pay deferred
compensation under the Plan with respect to such Deferral Account, by payment of
cash in an amount equal to or, at the option of the Committee or Plan
Administrator, in marketable securities selected by the Committee or Plan
Administrator with a Fair Market Value equal to the net amount credited to the
applicable Deferral Account; provided that a Hypothetical Investment of a
subaccount that is allocated to shares of stock of FIL in accordance with
Section 4(l) shall be settled only in shares of stock of FIL. Any such
distributions to a Participant shall reduce the Company’s obligations under the
Plan to such Participant. The Company’s obligation under the Plan may be
satisfied by distributions from the Trust.

 

(c) Timing of Payments.

 

(i) Payments in settlement of a Participant’s Deferral Account may be
distributed no earlier than the Participant’s Separation from Service,
Disability, death, a specified time (or pursuant to a fixed schedule) specified
in the applicable Deferral Agreement, Change in Control or the occurrence of an
Unforeseeable Emergency. In the case of a Participant who is a Specified
Employee, a payment on account of Separation from Service may not be made before
the date which is 6 months after the date of Separation from Service (or, if
earlier, the date of the Participant’s death). In such event, the single lump
sum payment or any installment payments

 

-9-



--------------------------------------------------------------------------------

that otherwise would have been payable within such six (6) month period, will be
paid as soon as administratively practicable after such six (6) month period.

 

(ii) Payments in settlement of a Deferral Account shall be made as soon as
practicable after the date or dates (including upon the occurrence of specified
events), and in such number of installments, as directed by the Participant in
the Participant’s Deferral Agreement, unless otherwise provided in this
Section 6. All amounts needed for a payment shall be deemed withdrawn from the
Hypothetical Investments as close in time as is practicable to the requested
payment date. If a Participant has elected to receive installment payments, the
amount of the distribution payable is based upon the value of the Deferral
Account at the time of the installment payment date and shall act to reduce
Hypothetical Investments in the following order: (A) cash and money market
accounts, and (B) each other Hypothetical Investment on a pro rata basis, based
on the value of the Participant’s Deferral Account. For purposes of a redeferral
election as permitted under this Section 6, an election to receive installment
payments shall be treated as an election to receive a series of separate
payments. If a Participant has elected to receive partial payments of the amount
in his or her Deferral Account, unpaid balances shall continue to be deemed to
be invested in the Hypothetical Investments that such Participant has designated
pursuant to Section 4(d) or 4(f).

 

(iii) In the event of a Participant’s death prior to the payment of all net
amounts credited to his or her Deferral Account, such amounts shall be paid to
the Participant’s designated Beneficiary in a single lump sum as soon as
practicable after the Participant’s death. If a Participant fails to designate a
Beneficiary or if all designated Beneficiaries predecease the Participant or die
prior to complete distribution of the Participant’s benefits, the Participant’s
designated Beneficiary shall be the executor or personal representative of the
Participant’s estate, if a probate proceeding is open at the time for the
distribution(s), and otherwise shall be the person(s) who would be entitled to
the distribution(s) under the Participant’s last will and /or revocable trust
(if such will distributes the residuary estate to such trust) and otherwise to
the person(s) who would inherit the Participant’s property under the law of the
Participant’s last domicile. If the Committee or Plan Administrator has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee or Plan Administrator shall have the right, exercisable in its
discretion, to withhold such payments until this matter is resolved to the
Committee’s or Plan Administrator’s satisfaction. The payment of benefits under
the Plan to a Beneficiary shall fully and completely discharge the Company from
all further obligations under this Plan with respect to the Participant, and
such Participant’s interest in the Plan shall terminate upon such full payment
of benefits.

 

(iv) Irrespective of any elections made by a Participant, if the Committee or
Plan Administrator determines that a Participant has become Disabled, the net
vested amount credited to a Participant’s Deferral Account shall be paid out in
a single lump sum to the Participant.

 

(d) Unforeseeable Emergency. Other provisions of the Plan notwithstanding, if
the Committee or Plan Administrator determines that the Participant has an
Unforeseeable Emergency, the Committee or Plan Administrator shall direct the
immediate lump sum payment to the Participant of vested amounts that the
Committee or Plan Administrator determines to be necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes

 

-10-



--------------------------------------------------------------------------------

reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). The preceding sentence
shall be construed and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(ii). If the Committee determines that a Participant has
suffered an Unforeseeable Emergency, the Plan Administrator shall authorize the
cessation of deferrals by such Participant under the Plan.

 

(e) Distribution upon Income Inclusion under Code Section 409A. If, for any
reason, it has been determined that the Plan fails to meet the requirements of
Code Section 409A and the regulations promulgated thereunder, the Committee or
the Plan Administrator shall distribute to the Participant the portion of the
Participant’s Deferral Account that is required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and the regulations promulgated thereunder.

 

(f) Effect on Deferral Account. A Participant’s Deferral Account shall be
debited to the extent of any distributions to the Participant pursuant to this
Section 6.

 

  7. Amendment and Termination.

 

(a) Amendment. The Committee, Plan Administrator or the Board may, with
prospective or retroactive effect, amend or alter the Plan (i) if the Internal
Revenue Service determines that any amounts deferred under the Plan are
includible in the Participant’s gross income prior to being paid out to the
Participant, (ii) any time, if determined to be necessary, appropriate or
advisable in response to administrative guidance issued under Code Section 409A
or to comply with the provisions of Code Section 409A, or (iii) if no
Participant is materially adversely affected by such action with respect to
amounts required to be credited to the Participant’s Deferral Account under any
previously executed Deferral Agreement; provided that, upon an event described
in clause (i), the Company may accelerate distributions under this Plan but may
not otherwise alter any Participant’s rights under this Plan; provided further
that, following a Change in Control, the Plan will not be subject to amendment,
alteration, suspension, discontinuation or termination without the prior written
consent of each Participant who would be materially adversely affected by such
action; and provided further that, the Company may accelerate distributions
under this Plan only where doing so will not result in the imposition of
additional tax under Code Section 409A.

 

(b) Termination. Notwithstanding any other provision to the contrary and except
as may otherwise be provided by the Committee or Plan Administrator, the Plan
shall terminate as soon as possible following the payment of all amounts in
respect of all Deferral Accounts.

 

  8. General Provisions.

 

(a) Limits on Transfer of Awards. Other than by will, the laws of descent and
distribution, or by appointing a Beneficiary, no right, title or interest of any
kind in the Plan shall be transferable or assignable by a Participant (or the
Participant’s Beneficiary) or be subject to

 

-11-



--------------------------------------------------------------------------------

alienation, anticipation, encumbrance, garnishment, attachment, levy, execution
or other legal or equitable process, nor subject to the debts, contracts,
liabilities or engagements, or torts of any Participant or the Participant’s
Beneficiary. Any attempt to alienate, sell, transfer, assign, pledge, garnish,
attach or take any other action subject to legal or equitable process or
encumber or dispose of any interest in the Plan shall be void.

 

(b) Waiver, Receipt and Release.

 

(i) As between the Participant and the Company, a Participant and the
Participant’s Beneficiary shall assume all risk (other than gross negligence of
the Company or the Committee or Plan Administrator, or breach by the Company of
the terms of this Plan) in connection with the Plan, Trust design,
implementation or administration, Hypothetical Investment decisions made by the
Participant’s Manager and the resulting value of the Participant’s Deferral
Account, the selection and actions of the Trustee or any other third party
providing services to the Company or the Trust in connection with the Plan or
Trust (including their administrative and investment expenses), including any
income taxes of the Participant or Participant’s Beneficiary relating to or
arising out of his or her participation in the Plan, and neither the Company nor
the Committee or Plan Administrator shall be liable or responsible therefor
other than as provided in Section 5(c); provided, however, that the Company
shall indemnify each Participant for any additional 20% tax imposed under Code
Section 409A and any additional interest resulting from an inclusion in income
under Code Section 409A as a result of any actions of the Company in
administering or carrying out the purposes the Plan.

 

(ii) As a condition of being a Participant in the Plan, each Participant must
sign a waiver (which may be a part of the Deferral Agreement) releasing the
Company and its Affiliates, the Committee, the Plan Administrator, officers of
the Company or its Affiliates (the “Officers”) and the Board from any claims and
liabilities regarding the matters to which the Participant has assumed the risk
as set forth in this Section. Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for compensation deferred and
relating to the Deferral Account to which the payments relate against the
Company or any Affiliate or the Committee or Plan Administrator, and the
Committee or Plan Administrator may require such Participant or Beneficiary, as
a condition to such payments, to execute a waiver, receipt and release to such
effect.

 

(iii) As a condition of being a Participant in the Plan, each Participant must
sign a waiver releasing the Trustee and each of its Affiliates (each, a
“Released Party”) against any and all loss, claims, liability and expenses
imposed on or incurred by any Released Party as a result of any acts taken or
any failure to act by the Trustee, where such act or failure to act is in
accordance with the directions from the Committee or Plan Administrator or any
designee of the Committee or Plan Administrator.

 

(iv) Subject only to the Company’s indemnification of Participants provided in
Section 8(b)(i), each Participant agrees to pay any taxes, penalties and
interest such Participant or Beneficiary may incur in connection with his or her
participation in this Plan, and further agrees to indemnify the Company and its
Affiliates, the Committee, the Plan Administrator, Officers, the Board and the
Company’s agents for such taxes, penalties and

 

-12-



--------------------------------------------------------------------------------

interest the Participant or Participant’s Beneficiary incurs and fails to pay
and for which the Company is made liable by the appropriate tax authority.

 

(c) Unfunded Status of Awards, Creation of Trusts. The Plan is intended to
constitute an unfunded plan for deferred compensation and each Participant shall
rely solely on the unsecured promise of the Company for payment hereunder. With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company.

 

(d) Participant Rights. No provision of the Plan or transaction hereunder shall
confer upon any Participant any right or impose upon any Participant any
obligation to be employed by the Company or an Affiliate, or to interfere in any
way with the right of the Company or an Affiliate to increase or decrease the
amount of any compensation payable to such Participant. Subject to the
limitations set forth in Section 8(c) hereof, the Plan shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
assigns.

 

(e) Tax Withholding. The Company shall have the right to deduct from amounts
otherwise credited to or paid from a Deferral Account any sums that federal,
state, local or foreign tax law requires to be withheld.

 

(f) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of California, without giving effect to principles of
conflicts of laws to the extent not pre-empted by federal law.

 

(g) Limitation. A Participant and the Participant’s Beneficiary shall assume all
risk in connection with (i) the performance of the Managers, (ii) the
performance of the Hypothetical Investments, and (iii) the tax treatment of
amounts deferred under or paid pursuant to the Plan, and the Company, the
Committee, the Plan Administrator, and the Board shall not be liable or
responsible therefor.

 

(h) Construction. The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of any of the terms and provisions of
the Plan. Whenever appropriate, words used in the singular shall include the
plural or the plural may be read as the singular.

 

(i) Severability. In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable, and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been inserted herein.

 

(j) Status. The establishment and maintenance of, or allocations and credits to,
the Deferral Account of any Participant shall not vest in any Participant any
right, title or interest in or to any Plan or Company assets or benefits except
at the time or times and upon the terms and conditions and to the extent
expressly set forth in the Plan and in accordance with the terms of any Trust.

 

-13-



--------------------------------------------------------------------------------

(k) Spouse’s Interest. The interest in the benefits hereunder of a Participant’s
spouse who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

(l) Successors. The provisions of the Plan shall bind the Company and its
successors.

 

  9. Claims Procedures.

 

(a) Presentation of Claim. If any person does not believe that he or she has
received Plan benefits to which the person is entitled or believes that
fiduciaries of the Plan have breached their duties or that the Plan is not being
operated properly or that his or her legal rights have been or are being
violated with respect to the Plan, such person (a “Claimant”) must file a
written claim with the Committee or Plan Administrator under the procedures set
forth in this Article. The procedures in this Article shall apply to all claims
that any person has with respect to the Plan, including claims against
fiduciaries and former fiduciaries, unless the Committee or Plan Administrator
determines, in its sole discretion, that it does not have the power to grant, in
substance, all relief reasonably being sought by the Claimant. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days after such notice was received by the Claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the benefit or other determination desired by the Claimant.
The claim must be accompanied with sufficient supporting documentation for the
benefit or other determination requested by the Claimant.

 

(b) Notification of Decision. The Committee or Plan Administrator shall consider
a Claimant’s claim and shall notify the Claimant in writing within twenty-five
(25) days of receipt of the claim that either:

 

(i) the Claimant’s requested determination has been made, and that the claim for
benefits has been allowed in full (or if the claim was not filed for benefits,
those steps the Company has taken or will take in connection with the
determination); or

 

(ii) the Committee or Plan Administrator has reached a conclusion contrary, in
whole or in part, to the Claimant’s requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant:

 

(A) specific reason or reasons the claim was denied;

 

(B) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

(C) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

-14-



--------------------------------------------------------------------------------

(D) an explanation of the claim review procedure set forth below.

 

(c) Review of a Denied Claim. Within sixty (60) days (180 days for a Disability
claim) after receiving a notice from the Committee or Plan Administrator that a
claim has been denied in whole or in part, but not thereafter, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee or
Plan Administrator a written request for a review of the denial of the claim.
Thereafter, but not later than thirty (30) days after the request for review is
filed, the Claimant (or the Claimant’s duly authorized representative):

 

(i) may upon reasonable request and free of charge, have reasonable access to,
and copies of, all pertinent documents, records and other information in the
Company’s possession; and

 

(ii) will be informed of such other matters as the Committee or Plan
Administrator deems relevant.

 

The Committee or Plan Administrator shall conduct a full and fair review of the
claim and the initial adverse benefit determination and notify the Claimant in
writing of its decision within sixty (60) days (45 days for a Disability claim)
after receipt of Claimant’s request for a review. In the case of an adverse
benefit determination, the notification shall set forth (1) the specific reason
or reasons for the adverse determination, (2) reference to the specific Plan
provisions on which the determination is based, (3) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits, and (4) a statement describing the
voluntary arbitration procedures offered under the Plan and the right to bring
an action under Section 502(a) of ERISA.

 

(d) Elective Arbitration. If a Claimant’s claim described in Section 9(a) is
denied pursuant to Sections 9(b) and 9(c) (an “Arbitrable Dispute”), the
Claimant may, in lieu of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA, and as the Claimant’s only further recourse, submit the
claim to final and binding arbitration in the city of San Jose, State of
California, before an experienced employment arbitrator selected in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association. Except as otherwise provided in this Section 9(d) or Section 9(f),
each party shall pay the fees of their respective attorneys, the expenses of
their witnesses and any other expenses connected with the arbitration, but all
other costs of the arbitration, including the fees of the arbitrator, costs of
any record or transcript of the arbitration, administrative fees and other fees
and costs shall be paid in equal shares by each party (or, if applicable, each
group of parties) to the arbitration. In any Arbitrable Dispute in which the
Claimant prevails, the Company shall reimburse the Claimant’s reasonable
attorneys fees and related expenses. Arbitration in this manner shall be the
exclusive remedy for any Arbitrable Dispute for which an arbitration is elected.
The arbitrator’s decision or award shall be fully enforceable and subject to an
entry of judgment by a court of competent jurisdiction. Should any party attempt
to resolve an Arbitrable Dispute for which an arbitration is elected by any
method other than arbitration pursuant to this Section, the responding party
shall be entitled to recover from the initiating party all damages, expenses and
attorneys fees incurred as a result.

 

-15-



--------------------------------------------------------------------------------

(e) Legal Action. Prior to a Change in Control, except to enforce an
arbitrator’s award, no actions may be brought by a Claimant in any court with
respect to an Arbitrable Dispute that is arbitrated.

 

(f) Following a Change in Control. Upon the occurrence of a Change in Control,
an independent party selected jointly by the Participants in the Plan prior to
the Change in the Control and the Committee or the Plan Administrator or other
appropriate person shall assume all duties and responsibilities of the Committee
or Plan Administrator under this Article 9 and actions may be brought by a
Claimant in any appropriate court with respect to an Arbitrable Dispute that is
arbitrated. After a Change in Control, if any person or entity has failed to
comply (or is threatening not to comply) with any of its obligations under the
Plan, or takes or threatens to take any action to deny, diminish or to recover
from any Participant the benefits intended to be provided thereunder, the
Company shall reimburse the Participant for reasonable attorneys fees and
related costs incurred in the pursuance or defense of the Participant’s rights.
If the Participant does not prevail, attorneys fees shall also be payable under
the preceding sentence to the extent the Participant had reasonable
justification for pursuing its claim, but only to the extent that the scope of
such representation was reasonable.

 

  10. Effective Date.

 

The Plan shall be effective as of July 7, 2005.

 

Flextronics International USA, Inc.

By:

        Thomas J. Smach     Chief Financial Officer

 

-16-